



2018 Independent Director Compensation Policy


The compensation and benefits for service as a member of the Board of Directors
is determined by our Board of Directors. Directors employed by us or one of our
subsidiaries are not compensated for service on the Board or on any committee of
the Board; however, we reimburse each of our directors for any out-of-pocket
expenses in connection with attending meetings of our Board of Directors and
committees of the Board of Directors. Each of our non-employee directors, other
than Mr. Khazani and Mr. Nia, are entitled to a fee of $30,000 per year for his
or her service as a director. Members of the Audit Committee, the Compensation
Committee, and the Nominating and Corporate Governance Committee each receive an
additional $7,500, $5,000 and $2,500, respectively, per year for his or her
service on such committee. The chairpersons of the Board, the Audit Committee,
the Compensation Committee, and the Nominating and Corporate Governance
Committee each receive an additional $25,000, $14,500, $5,000, and $5,000,
respectively, per year for his or her service as chairperson for such committee.


In addition, on the date of each annual stockholders meeting, each person who
has served as an independent member of the Board of Directors for at least six
months before the date of the stockholder meeting will be granted $50,000 of
restricted stock units based on the closing stock price on the grant date and
our Chairman of the Board (provided such Chairman has served as an independent
member of the Board of Directors and Chairman for at least six months before the
date of the stockholder meeting) will be granted an additional $25,000 of
restricted stock units based on the closing price on the grant date. These
restricted stock units will vest in full at the 2019 Annual Meeting of
Stockholders, subject to the director’s continuing service on our Board of
Directors. These restricted stock units will also immediately vest in full upon
a change in control of the Company. The restricted stock units are to be granted
under our 2016 Equity Incentive Plan.







